MEMORANDUM OPINION
 
 
No. 04-04-00692-CV
 
Michael CLARK,
Appellant
 
v.
 
Cynthia L. HENNING,
Appellee 
 
From the 45th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CI-03990
Honorable Martha Tanner, Judge Presiding
 
 
PER CURIAM
 
Sitting:            Catherine Stone, Justice
Sandee Bryan Marion, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   January 11, 2006 
 
DISMISSED FOR WANT OF PROSECUTION
 
            On August 24, 2005, this court issued an order directing appellant to provide written proof
to this court, no later than  September 1, 2005, that the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee.  Our order informed appellant that if he failed to respond
within the time provided, his brief would be due within thirty (30) days and the court would consider
only those issues raised in appellant’s brief that do not require a reporter’s record for a decision. See
Tex. R. App. P. 37.3(c).  Finally, we advised appellant that no further extensions to pay or make
arrangements to pay for the reporter’s record would be granted.  Appellant did not respond. 
Accordingly, on October 13, 2005, this court ordered appellant to file his brief and a motion for
extension of time no later than November 11, 2005, or this appeal would be subject to dismissal for
want of prosecution.  See Tex. R. App. P. 38.8(a).  Neither the brief nor a motion have been filed.
On November 30, 2005, this court ordered appellant to show cause no later than December 12, 2005
why this appeal should not be dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a). 
Appellant did not respond.  The appeal is dismissed for want of prosecution.  See Tex. R. App. P.
38.8(a)(1), 42.3(b).  Costs of appeal are taxed against appellant.
 
PER CURIAM